TN THE CEE Es Br OOLO7 Tt ERENT Do tmeReP MRA DES LLP of 2
CHR sv o PHER N ‘ BROOKS SOUTHERN DISTRICT OF MISSISSIPPI PET \ TONER

 

 

 

 

 

 

 

FILED
Ne sang | | | 4cv OC LOR
\9th CIRCUIT CouRT j jut 16 20 | .14C MENON
GESRGE COUNTY , MIssiSS1 PPI BY eee —— DEPUTY’

CADSE NO. NOT YET TNDcTED
DockeT No. Not YET Enpvcrép

PET TION FOR THE WAIT oF HAREAS CORPUS
COMES NOW, THE dove pomed pelrioner, indigunt , Pro Se,
WISHES to ory woree of Yolpeoss Cofpus Go\Nst die \akh

Ciecwire Court, George. Country  MrsstSsiPPl ond iW Support oF
Hrs Herter world ceagect Fully Show unto this Honprade Court
the Follow) meters ond Lacks, to wit!

4.
This Court has jurisdiction over The pocn<s and the Svbyect

Wnodter herein,
2:

44 ONO]
(ieee IS Correrky yncarseraed in the George Covnty

Regional Correckona\ Racy Od detouned oy dine. Grorge. Coury

Cher ikks atice.
3.

Bw Pelthioner has been Combi murousiy Confined of (G.C-2- C.F)

or ULF days depriving Ins like ,WWerty and Ms 5, (th 3th

ond Hh conaktutional rants
Case 1:19-cv-00407-LG-RHM/ Document 1 Filed 07/18/19 Page 2 of 3

Petrhioners Stotatory rights pursvont the Missisi PPL Bill oP Rights
Orie 3 SeckionS 14, 31,94 db ,2% 28,24 and 3f were Violoted bby
holding Petrtisner tartnovt Indictment or any Other lego) preceeding

£{3e H(e4 boys

5.
Beferdont Was Violoted Pekshoners right fo due process by

Fasting ko attempt to indict Pebrriomee in a A mer Sednion

ly
Delendont Whos been Qiven More tron ame tone to \nanck

petitioner hertloy exCeedino) We Wo days @ to brine pervtionar
4o Fria) Grom orrest hereby Violating is Conehrtvhonal Cigitt
$+ fost and Speedy tria|

“4,
as o& Tedays dere Petitioner hos sont leer to tne George

Coumy mse Dicirict RYiorney fo ankormn Them pe Corn prove Wis

VANOLENS ANd Srl] as To CLSPONF.
Case 1:19-cv-00407-LG-RHV®, Document 1 Filed 07/18/19 Page 3 of 3

<a Requests trot Beli in tne Form of \be3 A

Meneed \ maMnedhorly amd Charges be dropped be granted

Q,
Petitioner requests ‘nor dens Court acanty fms weet and

bt \aqued on aPolooyy

10,
In Ye aernodive perriorer Tequest Yo be cdessed oT OWN

Fecegmeance +o ee ade to Sek adequit legal regresentanory

\).
Pet tioner Geods Trek this Porocale Court gram Yas vont on

grounds Hak his Constriahonal 6nd Gotrstory AightS were Violated

along with his Tight to due proccss of lau

WHEREFORE PREMISes CONSIDERED, Tris Pelrhoner Pleads trot His
Vororobie, Court UPON a Hearing herton of Pais writ enter on
order Groming writ.

Respectfully Submitted
Pel tioner | Pro Se
Tris 207" dow dk dune BOI%, CO */ File, PE. Unnistoghar m. Brooks
